DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 17: it is not clear what applicant means by an element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9-11, 16-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Bergen et al. (U.S. 20160011060). 
For claims 1, Bergen discloses and assembly 10 including an electrostatic chuck 14 and a substrate/ wafer 12 in a processing chamber (Abstract). The assembly/ device also comprising a temperature sensor comprising:
an optical fiber/ temperature probe 24; and
a sensing element 26 spaced from the optical fiber;
wherein the optical fiber 24 is aligned with the sensing element to deliver a source beam/ light source [0021] to interact with the sensing element 26 and detect a return beam [0010], the return beam exhibiting a temperature dependent property that is measured to determine a temperature of a measured object thermally coupled to the sensing element.
Bergen teaches that usually with using optical fiber, a light source is also used to illuminate a phosphorescent material for a brief time and detect the light radiated from the phosphorescent material that is proportional to temperature [0021].
For claim 2: the device comprising an optically transparent barrier/ air gap 22 between the optical fiber 24 and the sensing element 26.
For claim 4: it is considered that the material of the tip of the temperature probe 24 is transparent to light, thus, acting as a transparent window.
For claim 5: A bond layer/ adhesive and window 16 is acting as a transparent window attached to the sensing material.
For claim 6: As shown in Fig. 1, the sensing element attaches/ in contact/ applied on the measuring object/ surface 14 which is an electrostatic chuck in the processing chamber.

For claim 10: the sensing element is a phosphor.
For claims 11: the optical fiber/ rods are orthogonal to the surface of the measured object.
For claims 16, 19: the device has a plurality of optical fibers and a plurality of sensing elements (two).
For claim 17: the sensing element is adjacent to the substrate, Fig. 2.
For claim 18: the optical fiber would, inherently, have a light guide/ jacket/ rode 24 for directing light to the sensing element.
For claim 20: the device has a processor/ convertor/ optical signal conditioner to convert the measured parameter in temperature [0022].    
             Claim(s) 1-2, 6, 10-11, 13-14, 17-18 is/are rejected under 35 U.S.C. 102 as being unpatentable by Graff (U.S. 20070064767).
For claims 1-2, 6, 10-11, 13-14, 17-18: Graff discloses in Figs. 1, 2, 10A a device in the field of applicant’s endeavor wherein there is a passage in a structural object 115, 116 to allow the optical fiber 142 to communicate with the sensing element 140 which is attached to a substrate with a silicone adhesive, wherein the object 116 is an electrostatic chuck, Fig. 2. The optical fiber is positioned within a shell, thus, constituting a temperature probe.
For claim 2: Graff teaches a window 1040a positioned between the phosphor/ sensing material 1040b and plasma of the chamber, Fig. 10A.
There is a recess in a bottom side of the wafer/ substrate 114, and the sensing material is located in the recess in the bottom of the substrate/ wafer, as shown in Fig. 2. In combination with Fig. 10A, the transparent window is secured in the recess.
For claim 18: The substrate is illuminated with a laser [0010], [0011]. 
For claim 11: The optical fiber is orthogonal to the substrate.
Claim(s) 1, 10-14, 17-18 is/are rejected under 35 U.S.C. 102 as being anticipated by Lue et al. (U.S. 20030209773) [hereinafter Lue].
For claims 1, 7: Lue discloses in Figs. 2, 4, 5c a device in the field of applicant’s endeavor and teaches sensing temperature of a substrate/ wafer. The sensor comprising a sensing material/ phosphor 150 (within a cavity 140) is in contact with the wafer support. An opening 160 between the sensing material 150 and the optical fiber 200 could be open of covered with a cap 162 [0073]. A light probe (including optical fiber) excites the sensing material to receive radiation emitted from the sensing material [0006], [0007].
For claims 11, 12: the optical fiber 200 could be aligned substantially oblique or normal relative to the sensing element, as shown in Fig. 3.
For claims 13, 14: there is a passage in a structural object aligned with the sensing element to permit the optical fiber 200 to optically communicate with the sensing element via the passage. As shown in Fig. 5c, the passage is in the electrostatic chuck 20 [0040]. The optical fiber receives radiation from the sensing material with an end 202.
A light probe (including optical fiber) excites the sensing material to receive radiation emitted from the sensing material [0006], [0007], [0071].
For claim 18: the optical fiber 200 is actually an optical fiber within a shell/ rod (thus, constituting a temperature probe) aligned with a transparent to radiation window 160.
Claim(s) 1, 2, 4, 6, 10-11, 13-14, 16-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Gotthold et al. (U.S. 20040258130) [hereinafter Gotthold].
Gotthold discloses a temperature sensor comprising:
an optical fiber 47; and
a sensing element 49 spaced from the optical fiber 41/ light guide;
wherein the optical fiber 47 is aligned with the sensing element 47 to deliver a source beam/ light to interact with the sensing element and detect a return beam/ light, the return beam/ light exhibiting a temperature dependent property that is measured to determine a temperature of a measured object thermally coupled to the sensing element.
For claim 2: there is an optically transparent barrier/ cap 51 between the optical fiber and the sensing material.
For claim 4: the optically transparent material 53 provided at the tip of the optical fiber.
For claim 6: the sensing element is attached to a measured object 15 which is a substrate.
For claim 9: the optical fiber comprises an optical fiber 41 and a shell/ rod/ waveguide (temperature probe) aligned with the window 51.
For claim 10: the sensing element 51 is a phosphor.
For claim 11: the optical fiber is orthogonal to the sensing element.
For claims 13-14: there is a passage in an electrostatic chuck.
For claims 16, 19: there is a plurality of optical fibers and sensing elements, as shown in Fig. 12.
For claim 17: the sensing element is adjacent/ in contact with a wafer.
For claim 20: there is an inherent converting device to convert a sensed signal in a temperature signal.
          Claims 1,15 is/are rejected under 35 U.S.C. 102 as being anticipated by Bird (U.S. 7507022).
          Bird discloses in Fig. 1 an apparatus 10 for measuring temperature of an object 20, the object carries a photoluminescent material (sensing element spaced from optical fibers) 30, a bundle of optical fibers 40 including a photon emitter/ source beam 42 and a photon receiver/ return beam 44, a lens system 60 and a detection mechanism 70, Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergen et al. (U.S. 20160011060) [hereinafter Bergen] in view of Kinugasa et al. (U.S. 8308357) [hereinafter Kinugasa].
Bergen discloses the device as stated above.
Bergen does not explicitly teach the limitations of claim 4.
Kinugasa discloses in Fig. 2 an optical fiber sensor/ probe comprising a fluorescent material 1 and a transparent window/ cover/ cap 11 transparent to radiation and attached to the tip of the sensor. It is very well known in the art to attach one structure to another with an adhesive.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a transparent window attached to the tip of the optical fiber, because using a transparent window/ cover/ cap on the optical fiber on the surface of interest would perform the same function of transmitting/ reflecting the light to and from the sensing material in the process of sensing temperature.
             Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable by Graff (U.S. 20070064767) in view of JP WO2004006316A1 [hereinafter JPWO].
Graff discloses the device as stated above.
Graff does not explicitly teach that the wafer is a silicon wafer, as stated in claim 7, and the limitations of the depending claims 8, 9.
Although, it is very well known in the art to treat a silicon wafer in a processing chamber and wafers made of silicon are very well known in the art, Graff does not explicitly teach that the wafer is a silicon wafer.
JP discloses a processing chamber 222 for processing a silicon wafer on a susceptor 209. The device also has an optical sensor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to process a silicon wafer, since it is very well known in the art that silicon wafers are widely used in the electronic circuitry processing.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotthold et al. (U.S. 20040258130) [hereinafter Gotthold] in view of JP WO2004006316A1 [hereinafter JPWO].
Gotthold discloses the device as stated above.
Gotthold does not explicitly teach that the wafer is a silicon wafer, as stated in claim 7.
Although, it is very well known in the art to treat a silicon wafer in a processing chamber and wafers made of silicon are very well known in the art, Graff does not explicitly teach that the wafer is a silicon wafer.
JP discloses a processing chamber 222 for processing a silicon wafer on a susceptor 209. The device also has an optical sensor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to process a silicon wafer, since it is very well known in the art that silicon wafers are widely used in the electronic circuitry processing.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable by Bergen et al. (U.S. 20160011060) in view of JP WO2004006316A1 [hereinafter JPWO].
Bergen discloses the device as stated above.
Bergen does not explicitly teach that the wafer is a silicon wafer, as stated in claim 7. Although, it is very well known in the art to treat a silicon wafer in a processing chamber and wafers made of silicon are very well known in the art, Graff does not explicitly teach that the wafer is a silicon wafer.
JP discloses a processing chamber 222 for processing a silicon wafer on a susceptor 209. The device also has an optical sensor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to process a silicon wafer, since it is very well known in the art that silicon wafers are widely used in the electronic circuitry processing,
          Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergen et al. (U.S. 20160011060) [hereinafter Bergen] in view of Haw (U.S. 20120327970).
Bergen discloses the device as stated above.
Bergen does not explicitly teach the limitations of claim 3.
Haw discloses in Figs. 1-2 a processing chamber 100/200 for processing of a substrate 202 having a view/ transparent window 207 in a bottom lid/ wall (downwardly), and a temperature sensor/ temperature probe/ pyrometer 105.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a processing chamber with a transparent window at the bottom lid/ wall, so as to use the temperature probe to assess the temperature of the bottom of the wafer or chuck of interest.
             Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable by Graff (U.S. 20070064767) in view of in view of Haw (U.S. 20120327970).
Graff discloses the device as stated above.
Graff does not explicitly teach the limitations of claim 3.
Haw discloses in Figs. 1-2 a processing chamber 100/200 for processing of a substrate 202 having a view/ transparent window 207 in a bottom lid/ wall (downwardly), and a temperature sensor/ temperature probe/ pyrometer 105.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a processing chamber with a transparent window at the bottom lid/ wall, so as to use the temperature probe to assess the temperature of the bottom of the wafer or chuck of interest.
           Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotthold et al. (U.S. 20040258130) [hereinafter Gotthold] in view of in view of Haw (U.S. 20120327970).
Gotthold discloses the device as stated above.
Gotthold does not explicitly teach the limitations of claim 3.
Haw discloses in Figs. 1-2 a processing chamber 100/200 for processing of a substrate 202 having a view/ transparent window 207 in a bottom lid/ wall (downwardly), and a temperature sensor/ temperature probe/ pyrometer 105.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a processing chamber with a transparent window at the bottom lid/ wall, so as to use the temperature probe to assess the temperature of the bottom of the wafer or chuck of interest.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Djeu (U.S. 20080117951) discloses a temperature sensor comprising:
an optical fiber 35, 37; and
a sensing element 30, 31;
wherein the optical fiber 35, 37 is aligned with the sensing element to deliver a source beam to interact with the sensing element and detect a return beam, the return beam exhibiting a temperature dependent property that is measured to determine a temperature of a measured object thermally coupled to the sensing element.
For claim 4: 
For claim 6: As shown in Fig. 4, the sensing element attaches/ in contact/ applied on the measuring object/ surface 60.
For claim 9: the optical fibers are substantially the rods having optical fiber.
For claim 10: the sensing element is a phosphor.
For claim 11: the optical fiber/ rods are orthogonal to the surface of the measured  object.
For claim 15: the device has lens to focus the beam, as shown in Fig. 1.
For claims 16, 19: the device has a plurality of optical fibers and a plurality of sensing elements (two).
For claim 20: the device has a processor/ convertor 32 to convert the measured parameter in temperature.       
Ichida et al. (U.S. 20090135880) [hereinafter Ichida] discloses an optical fiber temperature probe 2 and teaches to attach a sensing material 21 to a protective tube 22, thus, a transparent to radiation cap/ window (at the tip of the probe) with an adhesive material [0037], Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 07, 2022